DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	This Office action is in response to the amendment filed on 01/05/2021; claim(s) 1- 5, 7- 12, 15- 19, 21- 23 is/are pending herein; claim(s) 1, 8, & 15 is/are in independent form; claims 6, 13- 14, 20, & 24 are cancelled by applicant.
Response to Arguments
Applicant’s arguments, see Remarks, page 10, filed 01/05/2021, with respect to the disclosure of Franklin and Irwan references have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of discovery of new prior art Meek et al. (US 20080115575 A1, please see para. 0133, fig. 14) and its combination with prior cited Franklin reference as fully shown and discussed below. More specifically, newly discovered reference teaches amended features of the independent claims (i.e., the measured pressure values are during current or previous extension or retraction of a piston in the hydraulic system) thereby cures the deficiency of the Franklin reference.
Claim Rejections - 35 USC § 103
	Claim(s) 1- 2, 4- 5, 8- 9, 11- 12, 15- 16, 18- 19, & 21- 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 20150354347 A1, hereinafter Franklin) in view of Meek et al. (US 20080115575, hereinafter Meek). Franklin is reference of the record.

Regarding claim 1, Franklin teaches a method [actions performed by the processor 15 of 1fig. 1, “a system and method for analyzing pressure response of the pressure system to determine the presence of a leak in the pressure system”], comprising:
	pruning [“data smoothing or normalizing processes to eliminate spikes or
data transients… data smoothing techniques”] a dataset [any collected data from the sensors like sensors 20 (“two pressure sensors 20A and 20B coupled to the pressure system 5A… other pressure sensors may be located”, para. 0030)] by selecting a subset [spikes and transient eliminated data are subset of all possible dataset] of the dataset for use as a sanitized dataset [“smoothing or normalizing” with eliminate spikes means only a subset of the data are used for pressure analysis], wherein the pruned dataset includes pressure data for a hydraulic system [“The leak detection system 1 includes …pressure system 5…hydraulic or fuel lines”] correlated in time with command signals for a plurality of deployment events [any events that cause to capture dataset of change (increase or decrease both) in pressure in the “pressure system 5” of fig. 1] of the hydraulic system ([0019-0020, 0023, 0028, 0032, 0036]);
	determining that a first pressure value [“if pressure data received from the pressure sensor 20 indicate”] measured during a first operation of [the current time operation of the pressure system 5] the pressure value has fallen out of a predetermined range” or “a minimum pressure value”] ([0040, 0044]);
	identifying a first pressure slope value [calculated slope(s) again after the previous calculations. Franklin calculates pressure slope values pluralities of times as shown by state transitions in figs. 3 - 6] relating to a first change in a first plurality of pressure values over time during the firstoperation of the hydraulic system ([0045-0046, 0048]);
	identifying a second pressure slope value [“determining a slope of pressure data” in previous/prior time period, e.g., immediately after certain time of transitioning from S305 to S306 in fig. 3 or S605 to S606 in fig. 6] relating to a second change in a second plurality of pressure values over time during a second [previous/prior time operation] operation of the hydraulic system wherein the second plurality of pressure values are included in the pruned dataset, and wherein the second operation of the hydraulic system occurs earlier [first time/round measure of the slope of pressure data occurs earlier than subsequent/second round measure of the slope and curvature] in time than the first operation of the hydraulic system ([0032, 0045], fig. 6); and
	determining, based on the first pressure value [“generating a failing indication in block 514 if pressure data received from the pressure sensor 20”] and based on if the 2curvature indicates an absolute value of the slope is constant or 3increasing”. In order to determine increasing the slope, comparing of the two or more slopes (before time t and after time t) is required as can be clear to PHOSITA. A single slope value cannot give “increasing” indication. Also figs. 3 – 6 clearly show calculating of “pressure slopes” pluralities of times] the first pressure slope value [any pressure value that is calculated after the “second pressure slope value”] with the second pressure slope value, that the hydraulic system is in a pre-fault state [“determining the presence of a leak in a pressure system 5” and “generating a failing indication or an indication that test failure is likely or imminent” means it is not in catastrophic failure yet. Thus, leaking is same as being in a pre-fault state], and in response generating a service message for the hydraulic system ([0044-0046], claims 1, 8).
	Franklin is directed to a processor 15 (fig. 1) monitoring an example (“the pressure system 5 include…hydraulic or fuel lines”) hydraulic based pressure system and informing the user about existence of a prefault state [“presence of a leak”] after analyzing of the received pressure values (from the sensor 5) and the rate of the change (i.e., slopes) of the pressure values over time ([0001-002, 0019, 0023]). Franklin further states that its system 5 (of fig. 1) is pressured while trying to determine the presence of a leak (with the technique(s)/methods 300- 500 of figs. 3- 5) but lists only one example technique that uses “a pump device” ([0032]).
extension or retraction of a piston of the hydraulic system as shown above with 
	Meek teaches a system and method of testing a hydraulic system by measuring and analyzing the pressure values generated during operation of one or more pistons 1402/1404 ([002- 0003, 0103, 40127]). Specifically, Meek teaches a computer system/processor [processor 146/electronics system 1428, fig. 14, analogous to processor 15 of Franklin] configured to control a hydraulic pressure system (fig. 14, [0133]), wherein the processor is configured to perform the method steps comprising: 
	- measuring/receiving pressure values, captured by one or more pressure sensors [“The pressure measured by sensors 1422 and/or 1424”, analogous to Franklin’s pressure sensors 20 shown in fig. 1], during first extension or retraction [currently measured/monitored “pressure levels” by the sensors 1422] of a piston [“The pressure measured by sensors 1422 and/or 1424 can be continuously monitored by the electronics system 1428 during and following a piston retraction state when any of the pistons 1402 and 1404 remain in the retracted position (sometimes referred to as a build-up phase)”] and second extension or retraction [previous/earlier time measured/monitored “pressure levels” by the sensors 1422 as part of the “continuously monitored by the electronic system”] of the piston in the hydraulic system, wherein the second extension or retraction of the piston occurs earlier in time than the first extension or retraction of the pistons ([50130, 0133, 0136-0137]);
	analyzing [“substantially continuously monitor the pressure level measured”] the measured pressure values, determining based on the first pressure values that the hydraulic system is in a pre-fault state [“the analysis of the pressure
measured by the sensor 1422 and/or the sensor 1424 may indicate that one or both of the probes 312 and 314 needs to be reset”], and performing one or more control actions [“adjust the level of opening of the valve 1506b based on the pressure level”] in the hydraulic system ([0003, 0134, 0146-0147]). In summary, Meek teaches a processor receiving and analyzing of the pressure values can be performed during a first (current time period) and second (previous time period) extensions or retractions of a piston in the hydraulic system.
	It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Meek and Franklin because they both related to a processor continuously receiving and monitoring pressure values of a hydraulic pressure system, and modify the system of Franklin to monitor and analyze the pressure values for leak detection during first (current time period) and second (previous/historical) extensions or retractions of a piston as in Meek since using of the pistons in hydraulic system is well-known in the art. Meek teaches an additional 60054]). Furthermore, Meek teaches implementation/structural details about how Franklin’s example hydraulic pressure system 5 of fig. 1 can be implemented when used for “exploration oil or gas well” (Franklin, 0020). Therefore, if the pressure system 5 of the Franklin is implemented/pressurized by using the one or more pistons during testing as suggested by Meek, the combination of Franklin and Meek teaches each and every limitation of the claim 1. 

	Regarding claim 2, Franklin in view of Meek further teaches the method of claim 1, wherein pruning the dataset comprises selecting the subset of the dataset based on at least one of:
	wherein the plurality of deployment events selected last for at least a predetermined amount of time [“over a time period less than the predetermined time period”] (Franklin, [0036, 0041]);
	wherein the plurality of deployment events selected include a deployment
condition [after waiting in block 305 can be an example deployment/measuring/processing of the measured data condition] (Franklin, [0032]); and
	wherein the pressure data during the plurality of deployment events selected
satisfy [noise filtering] a valid-pressure threshold (Franklin, [0041]).
	Regarding claim 4, Franklin in view of Meek teaches/suggests the method of claim 2, wherein the deployment condition includes at least7 one of:
	a given altitude at which the deployment events occur; and
	a given temperature at which the deployment events occurs (Franklin, [0023, 0026]). 

	Regarding claim 5, Franklin in view of Meek teaches/suggests the method of claim 1, wherein the first pressure slope value is correlated to a low pressure spike occurring at a start of a first deployment event [first extension or retraction of the pistons 1402/1404] comprising the first extension or retraction of the piston (Franklin, [0026, 0046] & Meek, [0133]).

Regarding claim 21, Franklin in view of Meek teaches the method of claim 1, wherein the determining, based on the first pressure value and based on comparing the first pressure slope value with the second pressure slope value, that the hydraulic system is in a pre-fault state further comprises:
determining that a difference [the curvature increase or decrease is same as difference between first pressure slope and second pressure slope because to determine increase or decrease at least two slope value is required] between the first pressure slope value and the second pressure slope value satisfies a slope trend threshold [“curvature in excess of threshold”] (Franklin, [0046]).
Regarding claims 8 – 9, 11 – 12 & 22, Franklin in view of Meek teaches or suggests invention of these claims for the similar rationale as set forth above in claims 1- 2, 4- 5 & 21 respectively.

Regarding claims 15- 16, 18 – 19, & 23, Franklin in view of Meek teaches or suggests invention of these claims for the similar rationale as set forth above in claims 1- 2, 4- 5, & 21 respectively.

Claim 3, 10 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin in view of Meek, and in further view of Tylutki et al. (US 20140069081 A1, hereinafter Tylutki). Tylutki is reference of the record.

Regarding claim 3, Franklin in view of Meek does not explicitly teach its noise filtering/data pruning to the deployment events to include: 
selecting the plurality of deployment events based on a difference between a maximum pressure value in a particular deployment event and a minimum value in the particular deployment event satisfying a range threshold selecting the plurality of deployment events based on a difference between a maximum pressure value in a particular deployment event and a minimum value in the particular deployment event satisfying a range threshold.
Tylutki teaches a controller [controller 50, analogous to processor 15 (fig. 1) of Franklin] configured to receive and process dataset [“instantaneous differential pressure value”] from a sensor [sensor 25 that measures “differential pressure value”, analogous to sensor 20 of Franklin] of a system to generate pruned dataset, wherein the pruning the dataset further comprise selecting the plurality of deployment events based on a difference between a maximum pressure value in a particular deployment event and a minimum value in the particular deployment event satisfying a range threshold selecting [“enables/disables subsequent execution of DPF diagnostic” at entering into “step 112 only if the instantaneous .DELTA.P value” is within the threshold/tolerance] the plurality of deployment events based on a difference between a maximum pressure value in a particular deployment event and a minimum value in the particular deployment event satisfying a range threshold [“allowable range of the calibrated .DELTA.P offset value”] ([0026-0027, 0035-0037], Claim 15).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Tylutki in the system of Franklin in view of Meek because they both related to a processor monitoring the sanitized pressure dataset obtained from a pressure sensor, and have the system of Franklin in view of Meek to use the technique of Tylutki to select deployment events/using of the data for leak determination that meets the range threshold as part of its data smoothing or normalizing process as in Tylutki (Franklin, [0036]). Doing so whether the pressure sensor 50 (fig.1 of Franklin) itself is faulty or not can be quickly identified even before relying on the faulty dataset from a faulty sensor to determine leak in its monitored pressure system 5 thereby saving testing time and reducing leasing cost for the hydraulic system (Tylutki, [0037], Claim 6, Franklin, [0003]).
Regarding claims 10 & 17, the combination of Franklin, Meek and Tylutki teaches/suggests inventions of these claims for the similar reasons as in claim 3.

	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin in view of Meek, and in further view of Nance et al. (US 20140046533 A1, hereinafter Nance). Nance is reference of the record.

	Regarding claim 7, While Franklin in the above combination (of Franklin in view of Meek) states “Other examples include hydraulic fluid within a hydraulic line.” (para. 002]), it does not elaborate additional examples where the pressure system 5 can be implemented. Thus, Franklin in view of Meek also does not clearly teach/suggest wherein the hydraulic system operates landing gear of an aircraft.
	Nance teaches a system and method for sensing and monitoring pressure in an example hydraulic system [“aircraft landing gear strut”] as part of the maintenance operation for the example hydraulic system (Abstract, [002, 0066]). Specifically, Nance teaches a system and method comprising:
	determining that a first pressure value for a given first deployment event in the
pruned dataset satisfies [“if the pressure exceeds the threshold, then this is recorded and an indication provided”] a prefault pressure threshold ([0030, 0091]);
	wherein the hydraulic system operates landing gear of an aircraft ([0032]).	
	It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Nance in the system of Franklin in view of Meek because they both related to a generic computer collecting pressure data and examples include hydraulic fluid within a hydraulic line”, Franklin, para. 002) hydraulic system/structural implementation details of the hydraulic system that can be monitored by Franklin’s processor 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANTOSH R POUDEL/           Primary Examiner, Art Unit 2115                                                                                                                                                                                             









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please refer to corresponding patent (US 10161243 B2) for better/legible drawings.
        2 [0045], “determining a curvature of the pressure data (i.e., a second derivative of pressure data or a derivative of the slope)”.
        
        3 tracking the “curvature” for its increase in Franklin’s system is similar to applicant’s determination of change in the value of the slope 22 over time in para. 0044 of the specification.
        4 “A controller (e.g., the controller 218 of FIG. 2) in the electronics system 1428 can then analyze these pressure levels”
        5 “electronics system 1428 can substantially continuously monitor the pressure level measured by the sensors 1422”
        
        6 “Usually, the hydraulic system 230 comprises a pump or a piston that is energized by the motor 232 for drawing formation fluid into the probe”
        7 Please note claim 4 depends on claim 2 which recites “wherein the plurality of deployment events selected include a deployment condition” as an optional limitation. Thus, as long as other two limitations of claim 2 are met in Franklin, the limitation of claim 4 do not provide patentable distinction. However, for the compact prosecution, this element is also mapped with the prior art.